THE THIRTEENTH COURT OF APPEALS

                                   13-20-00365-CV


       Sally Mari Burns, Charles Edward Burns, and Jennifer Lee Burns Biela
                                         v.
    Cynthia Ann Burns Milian, Ted M. Burns, III, and Mary Margaret Burns Klement


                                  On Appeal from the
                    105th District Court of Kenedy County, Texas
                        Trial Court Cause No. 2020-CV-010


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

December 16, 2021